DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
The Applicant’s amendment filed on October 1, 2021 was received.  Claims 3, 5 and 7 are now canceled.  Claims 21-27 remain withdrawn.  Claims 1, 4, 13-14 and 16-18 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 14, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al. and Pearl et al. on claims 1-4, 9, 11 and 18-20 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Pearl et al. and Shimoda et al. on claim 5 is withdrawn because the claim has been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Pearl et al. and Kalmthout et al. on claims 6 and 10 are withdrawn because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Pearl et al. and Ozawa et al. on claims 7-8 and 12 are withdrawn because the claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tran et al., Voina et al., Pearl et al. and Tinsley et al. on claim 13 is withdrawn because the claims have been amended.
Please consider the following.
Claims 1-2, 4, 9, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2012/0042794) in view of Voina (US 2017/0334193), Reckevcius (US 2016/0176003) and Miyamoto (US 2016/0270504).
In regards to claims 1, 9 and 18-19, Tran teaches a flat bed printer (1, railing fabrication workstation) comprising:
a table (5) having a base and a print bed (3, work surface) which supports a component, the print bed comprises a rectangular jig template (34) made of sheet metal (metal work surface) (fig. 1; para. 18, 21);
a pair of guide rails (7) extend along sides of the table (fig. 1; para. 18);
a print head carriage (9) which is above the print bed (fig. 1; para. 18-19);
a plurality of print heads (26, marking device) is attached to the print head carriage, the print heads are movable along the carriage to move the print heads across the print bed (fig. 1-2; para. 19-20);
a motor-20 and motor-10 move the print heads relative to the print bed (fig. 1; para. 18-19);
a motor controller (12) controls the motor (fig. 1; para. 18) and 

Tran does not explicitly teach a beam located above the metal work surface, the beam coupled to one or more beam supports each comprising a lower end portion movably engaging the one or more guide rails.
However, Voina teaches a flat bed printer comprising a gantry (16) of a pair of guide rails-14 which connect to a guide rail-20 (beam/track) onto which a print head carriage (22) is mounted.  Voina teaches the pair of guide rails-14 and the guide rail-20 are connected to one another by vertical posts (18, beam supports), where lower end of the vertical posts comprises a drive system (26) which engage the pair of guide rails-14 to move guide rail-10 across a flat bed (12).  Voina teaches a controller (30) controls the drive system using control software (computer executable code) (fig. 1-2; para. 25, 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the gantry and controller of Voina onto the print head carriage of Tran because Voina teaches printer can be operated with high productivity (para. 4).
Further regarding claim 1, Tran and Voina as discussed, where Voina suggest the flat/print bed has a dimension of flat/print bed with a surface with at least 3 feet in length (fig. 2). 
Tran and Voina do not explicitly the flat/print bed metal work surface.
	However, Reckevcius teaches a table assembly (20, table) comprising a table frame (26, base) and a metal table jig assembly (20, work surface) (fig. 2; para. 25-26).

Further regarding claims 1, 9 and 18-19, Tran, Voina and Reckevcius as discussed, but do not explicitly teach marking device contacts and marks the work surface.
However, Miyamoto teaches a drawing tool (71, marking device) which is moved to contact a surface to apply ink onto the surface (fig. 1-3; para. 106-110, 117-119, 125).  Miyamoto teaches the drawing tool is controlled by a drawing control unit (815) of a controller (80) (fig. 6; para. 132, 193).  Miyamoto teaches motor moves the drawing tool upward or downward during the marking of the surface (para. 124-125).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the drawing tool which is moved vertically of Miyamoto onto the print heads of Tran, Voina and Reckevcius because Miyamoto teaches it will provide the desired design (para. 8, 14).
In regards to claim 2, Tran, Voina, Reckevcius and Miyamoto as discussed above, where Tran teaches the plurality of print heads (ink dispenser) which dispense ink (para. 20).
In regards to claim 4, Tran, Voina, Reckevcius and Miyamoto as discussed above, where Miyamoto teaches the drawing tool (marker) contacts the substrate to apply the mark (para. 123).
In regards to claim 11, Tran, Voina, Reckevcius and Miyamoto as discussed above, where Voina teaches obstacle (48, reference point), where controller controls the print head to avoid the obstacle (para. 38-41).
In regards to claim 14-15, Tran, Voina, Reckevcius and Miyamoto as discussed above to teach a rectangular print bed, but do not explicitly teach the metal work surface has a rectangular shape with dimensions of 7.5 feet x 30 feet.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).
The rectangular print bed Tran, Voina, Reckevcius and Miyamoto maybe scale up to provide the dimensions of 7.5 feet x 30 feet formed by a continuous work surface.
In regards to claims 16-17, the claim recitations are directed to an intended use of the apparatus which does not add additional structure.    
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).
In regards to claim 20, Tran, Voina, Reckevcius and Miyamoto as discussed above, where Tran teaches the base is narrower than the flat/print bed metal work surface.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevcius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 above, and further in view of Kalmthout (US 2009/0211469).
In regards to claims 6 and 10, Tran, Voina, Reckevcius and Miyamoto have been discussed above, but do not explicitly teach a mechanical stop located at an end of the one or more guide rails, the mechanical stop defining an end of travel of the beam; one or more encoders along the one or more guide rails, the one or more encoders configured to communicate position data to the controller.
However, Kalmthout teaches shuttle assembly (3) which move along guidance rails (9), where the shuttle assembly has carriages (11, 13) which run along the guide/guidance rails (fig. 1-2; para. 97).  Kalmthout teaches a base frame (1) connects to guidance rails, where the base frame extends vertically so that the carriages cannot travel past the ends of the base frame (mechanical stop) (fig. 1; para. 70-77).
Kalmthout teaches on the guidance rails comprises an encoder (10) which provide exact positioning of the shuttle, where the encoder communicates with a controller (fig. 1, 5b; para. 83, 234).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the base frame which enable a stop in travel and the encoder on the guide rails of Kalmthout onto the print bed and guide rails of Tran, Voina, Reckevcius and Miyamoto because Kalmthout teaches it will provide high speed and accurate printing (para. 49 61)

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevcius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 above, and further in view of Kalmthout (US 2009/0211469).
In regards to claims 8 and 12, Tran, Voina, Reckevcius and Miyamoto have been discussed above, but do not explicitly teach a memory coupled to the controller, the memory storing a plurality of railing patterns; and a user interface coupled to the controller.
However, Ozawa teaches a printing system (201) which is controlled by a computer (214), where the computer is connected to a touch panel (232, user interface) for selecting printing data (electronic file defining assembly pattern) and the printing data is recorded on CD, DVD (memory) or the like (fig. 1, 4; para. 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer, touch panel and memory of Ozawa onto the controller of Tran, Voina, Reckevcius and Miyamoto because Ozawa teaches it will provide printing of varying designs which is user selected on to the surface (para.  43, 45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, Voina, Reckevcius and Miyamoto as applied to claims 1-2, 4, 9, 11, 14-20 above, and further in view of Tinsley (US 2018/0281121).
In regards to claim 13, Tran, Voina, Reckevcius and Miyamoto have been discussed above, but do not explicitly teach a guard positioned above the one or more guide rails.
However, Tinsley teaches a drive system for a gantry (16) which comprises a belt (28) that protects the rack and pinion gear (22) and gantry rails (26) from spray and from accumulating debris.  Tinsley teaches the belt is positioned above the gantry rails and rack and pinion gear (fig. 2-3, 5; para. 22-23).


Response to Arguments
Applicant’s arguments, see response filed October 1, 2021, with respect to the rejection(s) the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive as the arguments are directed to the claims as amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tran, Voina, Reckevcius and Miyamoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717